Citation Nr: 1219078	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  98-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board issued a decision denying this appeal in October 2005.  In January 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  This matter was remanded in February 2010 for further development.  

The veteran presented testimony at an RO hearing in October 1998.  A transcript of the hearing is associated with the veteran's claims folder.  However, the Board notes that the hearing was limited to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The issue has been granted and is no longer before the Board.   

The veteran submitted a January 2012 correspondence in which he withdrew the issue of entitlement to service connection for a respiratory disability.  Consequently, the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court vacated the Board's October 2005 Decision, in part, because the Board failed to acknowledge February 1992 treatment for a back muscle spasm.  The Board remanded the claim in February 2010 so that the veteran could undergo a VA examination for the purpose of determining the nature, extent, and etiology of the back disability.  The Board instructed the examiner to review the claims file, including the treatment reports reflecting treatment for muscle strain and spasms of the right spinas erectus muscle in 1992.  The RO scheduled the veteran for a VA examination that took place in September 2011.  The Board believes that the examiner satisfactorily addressed the February 1992 treatment report.  However, the veteran points out that in addition to the February 1992 treatment report, there is a July 1992 dental health questionnaire in which the veteran answered (by checked box) that he has had painful joints.  Additionally, the veteran points out that the examiner based his opinion, in part, on the rationale that there was "no evidence" of a lower back disability in the first five years following his discharge from service.  However, the veteran stated at the examination that since the in-service injury, his back symptoms have been intermittent with remissions.  The veteran points out that though he never sought treatment, and the complaints are not able to be verified, his reporting of continuity of symptomatology constitutes evidence that the examiner failed to address.  

The veteran has requested that the claim be remanded, with instructions to the RO to request an addendum from the September 2011 VA examiner.  Given that the Court has already vacated one Board decision that was found to be inadequate, the Board finds that a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the claims file back to the September 2011 VA examiner.  The examiner should submit an addendum in which he acknowledges the July 1992 dental questionnaire in which the veteran reported painful joints, and the veteran's reports that he has had intermittent back pain ever since the in-service injury.  The examiner should once again indicate whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's period of active military service on any basis.  The examiner also should provide complete rationale for all conclusions reached. 

2.  If, and only if, the September 2011 examiner is unavailable to submit an addendum, the RO should schedule the Veteran for VA orthopedic examination to determine the current etiology of any back disability which may be present.  The examiner must review the entire claims file in conjunction with the examination, to include the service treatment records showing treatment for muscle strain and spasms of the right spinas erectus muscle in 1992, and a July 1992 dental questionnaire in which the veteran reported painful joints.  Te examiner should also consider the veteran's lay testimony regarding intermittent back pain ever since the in-service injury.  All studies or tests deemed necessary should be conducted.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's period of active military service on any basis.  The examiner also should provide complete rationale for all conclusions reached. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



